In a coram nobis proceeding, defendant appeals from an order of the County Court, Westchester County, dated May 8, 1963, which denied without a hearing his application to vacate a judgment of the County Court, Westchester County, rendered October 31, 1961, on his plea of guilty, convicting him of grand larceny in the second degree and imposing sentence as a second felony offender. Order affirmed. In our opinion, while the court’s failure to invoke the statutory provisions (Code Crim. Pro., § 335-b) constituted a deprivation of a substantial right to which defendant was entitled *451(People ex rel. Manning v. Fay, 16 N Y 2d 1081), coram nobis to correct such error or irregularity does not lie (People v. Levy, 18 A D 2d 1017). As to the further issues raised by defendant, concerning which no proof was presented to the County Court, this court can make no present determination as to them (People v. Brown, 18 A D 2d 1102).
Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.